Citation Nr: 0525334	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-15 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral pes planus.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable active service from August 1975, to 
August 1979.

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied entitlement to service 
connection for bilateral pes planus.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.


FINDINGS OF FACT

1.  Bilateral pes planus pre-existed active service, as noted 
on an enlistment examination report.  

2.  Bilateral pes planus underwent a permanent increase in 
severity during active service.  


CONCLUSION OF LAW

Bilateral pes planus was aggravated during active military 
service.  38 U.S.C.A. §§ 1131, 1132, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Background

The veteran's service medical records (SMRs) reflect that 2nd 
degree pes planus was found at the time of entry into active 
military service.  His SMRs further reflect complaints of 
foot and ankle pains at various times.  A podiatry 
consultation report notes pes planus.  

A separation examination report is silent for any foot 
complaint; however, there is no accompanying report of 
medical history on which the veteran might have reported any 
foot problem.  

The veteran requested service connection for flat feet in 
August 2001.  VA outpatient treatment reports received since 
then are not relevant to the claim.

The veteran underwent a VA podiatry compensation examination 
in February 2004.  The examiner reviewed the claims file, 
examined the feet, and offered a diagnosis of bilateral pes 
planus.  The examiner stated, "It is as likely as not that 
the veteran's pes planus has been permanently aggravated by 
his military service as is evident by the veteran's medical 
history."  

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge that he had no foot symptoms prior to 
active service, his feet became painful during active 
service, and that they have been painful ever since.


Analysis

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
peacetime military service.  38 U.S.C.A. § 1131; 1132, 1137; 
38 C.F.R. § 3.303(a).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

A veteran is presumed to be in sound condition when accepted 
for active service, except for conditions noted on the 
examination when he was accepted for such service.  
38 U.S.C.A. § 1111, 1132, 1137 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2004).  

For any wartime service, and for peacetime service after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2004).  Aggravation of a preexisting injury or disease may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2004).  

If a pre-existing disorder is noted upon entry into service, 
the burden falls on the veteran to show aggravation.  If the 
presumption of aggravation arises, the burden shifts to VA to 
show a lack of aggravation by establishing that the increase 
in disability was due to the natural progress of the 
disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).

In this case, pes planus was noted on the examination for 
service entrance, and the presumption of soundness is not for 
application.

There is, however, evidence of aggravation.  The entrance 
examination noted the disability to be asymptomatic.  The 
service medical records document complaints of foot pain and 
swelling.  This evidence suggests that the disability became 
symptomatic in service, and thus, increased in severity.  
Further, the VA examiner concluded that the disability was 
aggravated in service.  There is evidence against a finding 
of aggravation, namely the absence of any treatment for pes 
planus for many years after service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (holding that the absence of 
treatment for many years after service constituted negative 
evidence against a presumption of service connection).

The Board finds, however, that the weight of the evidence is 
in favor of a finding that pes planus was aggravated in 
service.  There is no evidence that the increase was due to 
natural progression.  Accordingly, service connection for pes 
planus on the basis of aggravation is warranted.  Wagner v. 
Principi.


ORDER

Entitlement to service connection for bilateral pes planus on 
the basis of aggravation is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


